                Case 2:20-cv-01093-RSL Document 24 Filed 06/03/21 Page 1 of 1



                                      United States District Court
                                 WESTERN DISTRICT OF WASHINGTON



       KARLENE K. PETITT,
                                                                   JUDGMENT IN A CIVIL CASE
                      v.
                                                                   CASE NUMBER: C20-1093RSL
       AIR LINE PILOTS ASSOCIATION.




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the Court. The issues have been
       considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT:


       Judgment is entered in favor of defendant and against plaintiff.




         June 3, 2021                                 William M. McCool
                                                      Clerk


                                     /s/Laura Hobbs
                                     By, Deputy Clerk
